DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert T. Wittmann on 01/21/2021.

The application has been amended as follows: IN THE CLAIMS
1.	(Currently Amended)  A non-transitory computer-readable medium storing executable instructions, which when executed by an apparatus for decoding 3D video data, the 3D video data comprising a plurality of texture frames and a plurality of associated depth maps, causes the apparatus to:
decode a video coding block of a first texture frame associated with a first view;
decode a video coding block of a first depth map associated with the first texture frame;
detect at least one edge in the first depth map and generate an auxiliary depth map on the basis of pixels of the first depth map in the vicinity of the at least one edge and as the solution of a boundary value problem                         
                            ∇
                            
                                
                                    ∇
                                    
                                        
                                            Z
                                        
                                        
                                            *
                                        
                                    
                                
                            
                            =
                            0
                        
                    ,                         
                            
                                
                                    Z
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                            =
                            Z
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                    , and                         
                            ∇
                            
                                
                                    Z
                                
                                
                                    n
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            N
                                        
                                    
                                
                            
                            =
                            0
                        
                    , wherein ∇ denotes [[the]] a Nabla operator,                         
                            Z
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                     denotes [[the]] detected depth map edges,                         
                            
                                
                                    ∂
                                    Ω
                                
                                
                                    N
                                
                            
                        
                     denotes [[the]] a position of [[the]] image borders, and                         
                            Z
                        
                     denotes [[the]] a depth as [[the]] a distance to the camera, wherein the at least one edge in the first depth map defines a boundary of the boundary problem, wherein                         
                            
                                
                                    Z
                                
                                
                                    *
                                
                            
                        
                     values can be estimated from                         
                            Z
                        
                     values located on detected edges, and wherein                         
                            ∇
                            
                                
                                    Z
                                
                                
                                    n
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                     is a value of gradient normal to an edge                         
                            
                                
                                    ∂
                                    Ω
                                
                                
                                    N
                                
                            
                        
                    ;
generate a predicted video coding block of a view synthesis predicted second texture frame associated with a second view on the basis of the video coding block of the first texture frame and the 
generate a predicted video coding block of a view synthesis predicted second depth map on the basis of the first depth map, wherein the view synthesis predicted second depth map is associated with the view synthesis predicted second texture frame.

2.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein the executable instructions further cause the apparatus to:
decode a video coding block of a second texture frame associated with the second view on the basis of the predicted video coding block of the view synthesis predicted second texture frame; and 
decode a video coding block of the second depth map associated with the second texture frame on the basis of the predicted video coding block of the view synthesis predicted second depth map.

3.	(Cancelled).

4.	(Previously Presented)  The non-transitory computer-readable medium of claim 1, wherein the executable instructions further cause the apparatus to detect the at least one edge in the first depth map by detecting at least one pixel in the first depth map, for which mean variance of depth values of the pixels of the first depth map in the vicinity of the at least one pixel is larger than a threshold value.

5.	(Cancelled)

6.	(Currently Amended)  A non-transitory computer-readable medium storing executable instructions, which when executed by an apparatus for encoding 3D video data, the 3D video data comprising a plurality of texture frames and a plurality of associated depth maps, causes the apparatus to:
encode a video coding block of a first texture frame associated with a first view;
encode a video coding block of a first depth map associated with the first texture frame;
                        
                            ∇
                            
                                
                                    ∇
                                    
                                        
                                            Z
                                        
                                        
                                            *
                                        
                                    
                                
                            
                            =
                            0
                        
                    ,                         
                            
                                
                                    Z
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                            =
                            Z
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                    , and                         
                            ∇
                            
                                
                                    Z
                                
                                
                                    n
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            N
                                        
                                    
                                
                            
                            =
                            0
                        
                    , wherein ∇ denotes [[the]] a Nabla operator,                         
                            Z
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                     denotes [[the]] detected depth map edges,                         
                            
                                
                                    ∂
                                    Ω
                                
                                
                                    N
                                
                            
                        
                     denotes [[the]] a position of [[the]] image borders, and                         
                            Z
                        
                     denotes [[the]] a depth as [[the]] a distance to the camera, wherein the at least one edge in the first depth map defines a boundary of the boundary problem, wherein                         
                            
                                
                                    Z
                                
                                
                                    *
                                
                            
                        
                     values can be estimated from                         
                            Z
                        
                     values located on detected edges, and wherein                         
                            ∇
                            
                                
                                    Z
                                
                                
                                    n
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                     is a value of gradient normal to an edge                         
                            
                                
                                    ∂
                                    Ω
                                
                                
                                    N
                                
                            
                        
                    ;
generate a predicted video coding block of a view synthesis predicted second texture frame associated with a second view on the basis of the video coding block of the first texture frame and the auxiliary depth map by warping the video coding block of the first texture frame according to the auxiliary depth map and camera parameters; and
generate a predicted video coding block of a view synthesis predicted second depth map on the basis of the first depth map, wherein the view synthesis predicted second depth map is associated with the predicted video coding block of the view synthesis predicted second texture frame.

7.	(Previously Presented)  The non-transitory computer-readable medium of claim 6, wherein the executable instructions further cause the apparatus to:
encode a video coding block of a second texture frame associated with the second view on the basis of the predicted video coding block of the view synthesis predicted second texture frame; and 
encode a video coding block of a second depth map associated with the second texture frame on the basis of the predicted video coding block of the view synthesis predicted second depth map associated with the predicted video coding block of the view synthesis predicted second texture frame.

8.	(Cancelled).



10.	(Cancelled)  

11.	(Currently Amended)  A method for decoding 3D video data, the 3D video data comprising a plurality of texture frames and a plurality of associated depth maps, the method comprising:
decoding a video coding block of a first texture frame associated with a first view;
decoding a video coding block of a first depth map associated with the first texture frame;
detecting at least one edge in the first depth map and generating an auxiliary depth map on the basis of the pixels of the first depth map in the vicinity of the at least one edge and as the solution of a boundary value problem                         
                            ∇
                            
                                
                                    ∇
                                    
                                        
                                            Z
                                        
                                        
                                            *
                                        
                                    
                                
                            
                            =
                            0
                        
                    ,                         
                            
                                
                                    Z
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                            =
                            Z
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                    , and                         
                            ∇
                            
                                
                                    Z
                                
                                
                                    n
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            N
                                        
                                    
                                
                            
                            =
                            0
                        
                    , wherein ∇ denotes [[the]] a Nabla operator,                         
                            Z
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                     denotes [[the]] detected depth map edges,                         
                            
                                
                                    ∂
                                    Ω
                                
                                
                                    N
                                
                            
                        
                     denotes [[the]] a position of [[the]] image borders, and                         
                            Z
                        
                     denotes [[the]] a depth as [[the]] a distance to the camera, wherein the at least one edge in the first depth map defines a boundary of the boundary problem, wherein                         
                            
                                
                                    Z
                                
                                
                                    *
                                
                            
                        
                     values can be estimated from                         
                            Z
                        
                     values located on detected edges, and wherein                         
                            ∇
                            
                                
                                    Z
                                
                                
                                    n
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                     is a value of gradient normal to an edge                         
                            
                                
                                    ∂
                                    Ω
                                
                                
                                    N
                                
                            
                        
                    ;
generating a predicted video coding block of a view synthesis predicted second texture frame associated with a second view on the basis of the video coding block of the first texture frame and the auxiliary depth map by warping the video coding block of the first texture frame according to the auxiliary depth map and camera parameters; and
generating a predicted video coding block of a view synthesis predicted second depth map associated with the predicted video coding block of the view synthesis predicted second texture frame on the basis of the first depth map.


encoding a video coding block of a first texture frame associated with a first view;
encoding a video coding block of a first depth map associated with the first texture frame;
detecting at least one edge in the first depth map and generating an auxiliary depth map on the basis of the pixels of the first depth map in the vicinity of the at least one edge and as the solution of a boundary value problem                         
                            ∇
                            
                                
                                    ∇
                                    
                                        
                                            Z
                                        
                                        
                                            *
                                        
                                    
                                
                            
                            =
                            0
                        
                    ,                         
                            
                                
                                    Z
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                            =
                            Z
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                    , and                         
                            ∇
                            
                                
                                    Z
                                
                                
                                    n
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            N
                                        
                                    
                                
                            
                            =
                            0
                        
                    , wherein ∇ denotes [[the]] a Nabla operator,                         
                            Z
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                     denotes [[the]] detected depth map edges,                         
                            
                                
                                    ∂
                                    Ω
                                
                                
                                    N
                                
                            
                        
                     denotes [[the]] a position of [[the]] image borders, and                         
                            Z
                        
                     denotes [[the]] a depth as [[the]] a distance to the camera, wherein the at least one edge in the first depth map defines a boundary of the boundary problem, wherein                         
                            
                                
                                    Z
                                
                                
                                    *
                                
                            
                        
                     values can be estimated from                         
                            Z
                        
                     values located on detected edges, and wherein                         
                            ∇
                            
                                
                                    Z
                                
                                
                                    n
                                
                                
                                    *
                                
                            
                            
                                
                                    |
                                
                                
                                    
                                        
                                            ∂
                                            Ω
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                     is a value of gradient normal to an edge                         
                            
                                
                                    ∂
                                    Ω
                                
                                
                                    N
                                
                            
                        
                    ;
generating a predicted video coding block of a view synthesis predicted second texture frame associated with a second view on the basis of the video coding block of the first texture frame and the auxiliary depth map by warping the video coding block of the first texture frame according to the auxiliary depth map and camera parameters; and
generating a predicted video coding block of a view synthesis predicted second depth map associated with the predicted video coding block of the view synthesis predicted second texture frame on the basis of the first depth map.

13.	(Previously Presented)  A non-transitory computer-readable medium, comprising program code for performing the method of claim 11, when executed on a computer.

14.	(Previously Presented)  A non-transitory computer-readable medium, comprising program code for performing the method of claim 12, when executed on a computer.

15.	(Previously Presented)  The method of claim 11, further comprising:

decoding a video coding block of the second depth map associated with the second texture frame on the basis of the predicted video coding block of the view synthesis predicted second depth map.

16.	(Cancelled).

17.	(Previously Presented)  The method of claim 11, further comprising:
detecting the at least one edge in the first depth map by detecting at least one pixel in the first depth map, for which mean variance of depth values of the pixels of the first depth map in the vicinity of the at least one pixel is larger than a threshold value.

18.	(Previously Presented)  The method of claim 12, further comprising:
encoding a video coding block of a second texture frame associated with the second view on the basis of the predicted video coding block of the view synthesis predicted second texture frame; and 
encoding a video coding block of a second depth map associated with the second texture frame on the basis of the predicted video coding block of the view synthesis predicted second depth map associated with the predicted video coding block of the view synthesis predicted second texture frame.

19.	(Cancelled). 

20.	(Previously Presented)  The method of claim 12, further comprising:
detecting the at least one edge in the first depth map by detecting at least one pixel in the first depth map, for which mean variance of depth values of the pixels of the first depth map in the vicinity of the at least one pixel is larger than a threshold value. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/ALBERT KIR/Primary Examiner, Art Unit 2485